Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In response to the Communication dated July 31, 2020, claims 1-20
are active in this application.
Specification

If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
(d), which papers have been placed of record in the file.

Information Disclosure

The IDS filed July 31, 2020 has been considered.

 
Drawings

The drawings filed July 31, 2020 have been approved.


Allowable   Subject   Matter

Claims 1-20 are allowable over the prior art of record.
The following is an Examiner's statement of reasons for the indication of

-with respect to claim 1, a peripheral circuit region comprising a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad, wherein the memory cell region comprises: a stair area and a cell area that comprises the memory cell array formed therein; a plurality of word lines stacked in a vertical direction that is perpendicular to the memory cell region; a ground selection line in a layer on the plurality of word lines; a common source line in a layer on the ground selection line; a plurality of vertical pass transistors in the stair area; and a plurality of driving signal lines in a same layer as the common source line, wherein the plurality of word lines form a stair shape in the stair area, and wherein each of the plurality of vertical pass transistors is connected between a corresponding word line among the plurality of word lines and a corresponding driving signal line among the plurality of driving signal lines.
-with respect to claim 11, a peripheral circuit region comprising a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad, wherein the memory cell region comprises: a plurality of word lines stacked in a vertical direction; a ground selection line in a layer on the plurality of word lines; a plurality of vertical pass transistors in a stair area of the plurality of word lines, the plurality of vertical pass transistors each comprising a vertical channel extending in the vertical direction; and a plurality of driving signal lines in a layer on the plurality of vertical pass transistors, and wherein each of the plurality of vertical pass transistors is connected between a corresponding word line among the plurality of word lines and a corresponding driving signal line among the plurality of driving signal lines.
-with respect to claim 20, a peripheral circuit region comprising a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad, wherein the peripheral circuit region comprises a transistor, wherein the memory cell region comprises: a plurality of word lines stacked in a vertical direction; a ground selection line on the plurality of word lines; a common source line on the ground selection line; a plurality of vertical pass transistors in a stair area of the plurality of word lines, wherein the plurality of vertical pass transistors are respectively connected to the plurality of word lines; a plurality of first contacts extending in the vertical direction, connecting ones of the plurality of vertical pass transistors to ones of the plurality of word lines, and having substantially equal lengths in the vertical direction; and a plurality of driving signal lines in a same layer as the common source line, wherein each of the plurality of vertical pass transistors is connected between a corresponding driving signal line among the plurality of driving signal lines and a corresponding word line among the plurality of word lines and comprises a gate that is configured to receive a block selection signal, and wherein the gate is in a same layer as the ground selection line and is connected to the transistor in the peripheral circuit region through a second contact and a first bonding pad that are formed in the memory cell region and through a second bonding pad and a third contact that are formed in the peripheral circuit region.

Any comments considered necessary by applicant must be submitted no
later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.